United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3776
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jason Jonathan Olsson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: April 26, 2017
                               Filed: May 1, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Jason Olsson directly appeals the sentence the district court1 imposed after he
pled guilty to conspiracy to commit a drug offense, pursuant to a plea agreement that

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
contained an appeal waiver. His counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 38 (1967), questioning the
reasonableness of Olsson’s sentence.

       Upon careful review, we conclude that the appeal waiver is enforceable and
applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver
will be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice). In addition, we have independently reviewed the
record, pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the waiver. Accordingly, we
dismiss this appeal, and we grant counsel’s motion for leave to withdraw.
                        ______________________________




                                          -2-